Form oscmsdoc − oscmissdocv27

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 21−11778−ABA
                                         Chapter: 13
                                         Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Howard C. Dunn
   427 Eryn Road
   Wenonah, NJ 08090
Social Security No.:
   xxx−xx−4766
Employer's Tax I.D. No.:


                       ORDER TO SHOW CAUSE WHY CASE SHOULD NOT BE
                  DISMISSED FOR FAILURE TO FILE DOCUMENTS OR EXTEND TIME

    The debtor filed a petition on March 4, 2021 but failed to file the following documents required by Fed. R.
Bankr. P. 1007:

         Summary of Assets/Liabilities and Stat Info, Declaration About An Individuals Scheds, Statement of
Financial Affairs For Individuals, Chapter 13 Disclosure of Attorney Compensation (LOCAL FORM), Statement of
Your Current Monthly Income & Calc of Commitment Period(122C−1), Calculation of Your Disposable Income
(122C−2) − If Applicable, Ch. 13 Plan and Motions (LOCAL FORM), Schedules A/B,C,D,E/F,G,H,I,J,
     It is hereby ORDERED that:
     The debtor or debtor's attorney must appear at a hearing before the Honorable Andrew B. Altenburg Jr. on:
    Date: March 30, 2021
    Time: 10:30 AM
    Location: Courtroom 4B, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper Street, Camden,
NJ 08101−2067

     to show cause why the case should not be dismissed.

     If all required documents are filed with the Clerk before the hearing date, this Order to Show Cause will be
vacated and no appearance is required.

     Any motion or other objection that is filed will be considered a Motion for Extension of Time to File Schedules,
Statements, and Other Documents under Fed. R. Bankr. P. 1007(c), and will be scheduled by the court to be heard on
the same date and time as this Order to Show Cause.

      Unless all required documents are filed before the hearing date on this Order to Show Cause, you must appear
at the hearing. FAILURE TO APPEAR AT THE HEARING WILL RESULT IN DISMISSAL OF THE CASE.

IMPORTANT: Any document filed must be the most recent version of the applicable Official or Local Form.
Please check www.njb.uscourts.gov to find updated forms.
Dated: March 5, 2021
JAN:

                       Andrew B. Altenburg Jr.
                       United States Bankruptcy Judge
                                                                United States Bankruptcy Court
                                                                    District of New Jersey
In re:                                                                                                                   Case No. 21-11778-ABA
Howard C. Dunn                                                                                                           Chapter 13
       Debtor
                                                      CERTIFICATE OF NOTICE
District/off: 0312-1                                                    User: admin                                                                 Page 1 of 2
Date Rcvd: Mar 05, 2021                                                 Form ID: oscmsdoc                                                          Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                  Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                   regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 07, 2021:
Recip ID                  Recipient Name and Address
db                      + Howard C. Dunn, 427 Eryn Road, Wenonah, NJ 08090-1609

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                      Date/Time                 Recipient Name and Address
smg                     + Email/Text: ustpregion03.ne.ecf@usdoj.gov
                                                                                          Mar 05 2021 20:46:00      United States Trustee, Office of the United States
                                                                                                                    Trustee, 1085 Raymond Blvd., One Newark
                                                                                                                    Center, Suite 2100, Newark, NJ 07102-5235

TOTAL: 1


                                                        BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                       NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 07, 2021                                             Signature:            /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 5, 2021 at the address(es) listed
below:
Name                                Email Address
Brad J. Sadek
                                    on behalf of Debtor Howard C. Dunn bradsadek@gmail.com bradsadek@gmail.com;sadek.bradj.r101013@notify.bestcase.com

Isabel C. Balboa
                                    ecfmail@standingtrustee.com summarymail@standingtrustee.com

U.S. Trustee
                                    USTPRegion03.NE.ECF@usdoj.gov
District/off: 0312-1      User: admin          Page 2 of 2
Date Rcvd: Mar 05, 2021   Form ID: oscmsdoc   Total Noticed: 2
TOTAL: 3
